DETAILED ACTION
This action is responsive to application filed on August 02, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claim 44 be found allowable, claim 46 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 38, 57, 66-75 are rejected under 35 U.S.C. 103 as being unpatentable over Barrow (US Patent Application Publication No. US 20210049264 A1), in view of Abdul (US Patent Application Publication No. US 20120084288 A1), further in view of Powers (US Patent Application Publication No. US 20100299430 A1).

Regarding claim 1, Barrow teaches a computing cloud comprising at least one data storage unit and at least one memory device configured to store instructions and at least one computer processing unit configure to execute the instructions, wherein the computing cloud: maintains in a digital interaction database stored in the data storage unit a first input file comprising a first plurality of digital records of interaction between a first identifier associated with a first individual and a first plurality identifiers associated with a first plurality of individuals, the first plurality of digital records having been recorded by a first provider; (See Barrow [0062-0064] “The embodiments described herein can enable a user of forensic data investigation tools to manage and access digital forensic evidence via a cloud-based system...comprises a computing device 110, which is coupled to a data storage device 130” See also Barrow [0076] “Computing device 210 has a processor 205, which is coupled to a volatile memory 220, a non-volatile memory 225” See also Barrow [0154] Disclosing cloud-based computing platform of the digital forensic data investigation system 600. See also Barrow [0067-0069] “The forensic data investigation software application may analyze the retrieved data to identify data items of interest...such as files [Thus, multiple files (e.g. it can be a first, second or third input file)]...Data artifacts are a type of data item that represents one or more other data items in a structured way.” See also Barrow [0133-0134] “each artifact definition may contain more than one source, parsing or carving definition...Artifacts, once generated, are generally stored in a forensic database [i.e. digital interaction database]” See also Barrow [0071-0072] “Some types of data items may be used to generate more than one data artifact. For example, an e-mail database [e.g. first provider] may be used to generate a large number of data artifacts [Thus, recorded] corresponding to individual e-mail messages. Data items, including data artifacts [i.e. plurality of digital records], may be stored in a data collection once generated. The data collection can be an electronic database file stored in a data storage device 130 [i.e. data storage unit]” See also Barrow [0105] “Profile view 360 can be used to allow a user to assign a profile identifier to a data item. The profile identifier may be generated by the computing device when a new profile is created...computing device can parse the data item—which may be a data artifact—to determine whether the data item contains a unique user identifier, such as an e-mail address, chat service username, phone number, address [i.e. plurality of identifiers] or the like ...The profile identifier can then be used to filter data items...to quickly and easily identify data items that relate to a particular profile, which may itself relate to a particular person of interest [Thus, associated with an individual (e.g. first, second, third, etc...)].  In some embodiments, profile identifiers [i.e. plurality identifiers] may only be assigned to data artifacts [Thus, relate to a plurality of individuals]” See also Barrow [0048] “an artifact can be created for an instant messenger chat history. The history may subsist in multiple file in a filesystem but, by using preconfigured refining tools, a complete history artifact can be generated for presentation to the investigator in a single view...Examples include, but are not limited to: Instant messenger chat logs for known software; Call logs for certain models of phone;... E-mail messages [Thus, records of interaction between a [first] identifier associated with a [first] individual and a [first] plurality identifiers associated with a [first] plurality of individuals] and attachments from known e-mail clients” Examiner notes that email messages, chat logs and call logs are records of interactions between a plurality of individuals.)

maintains in the digital interaction database a second input file comprising a second plurality of digital records of interaction between a second identifier associated with a second individual and a second plurality of identifiers associated with a second plurality individuals, the second plurality of digital records having been recorded by a second provider, the second provider being different and distinct from the first provider; (See Barrow [0105] “The profile identifier may be generated by the computing device when a new profile is created...computing device can parse the data item—which may be a data artifact [e.g. second or third input file]—to determine whether the data item contains a unique user identifier, such as an e-mail address, chat service username, phone number, address [i.e. plurality of identifiers] or the like”  See also Barrow [0133-0134] “each artifact definition may contain more than one source, parsing or carving definition...Artifacts, once generated, are generally stored in a forensic database [i.e. digital interaction database]” See also Barrow [0048] “an artifact can be created for an instant messenger chat history. The history may subsist in multiple files [Thus, at least a second input file] in a filesystem but, by using preconfigured refining tools, a complete history artifact can be generated for presentation to the investigator in a single view...Examples include, but are not limited to: Instant messenger chat logs for known software [i.e. second provider]; Call logs for certain models of phone; [Thus, records of interaction between an identifier associated with an individual and a plurality identifiers associated with a plurality of individuals]” Examiner notes that first, second or even third or more input files are just multiple files comprising a plurality of records of interaction, and that first, second or even third or more identifiers associated with individuals are identifiers associated with individuals from the multiple files comprising a plurality of records of interaction.)

Barrow does not explicitly disclose creates a digital interaction between the first individual and the second individual; and 

	However, Abdul discloses creates a digital interaction between the first individual and the second individual (Abdul teaches a system and method for organizing a set of information associated with a criminal investigation and/or a person of interest (POI) records in a centralized database, the method includes creating a profile for the record and a corresponding set of data associated with the profile and linking a data associated with a particular profile to another data associated with another profile based on a set of predetermined association factors. (See Abdul [0006] “The data may be at least one of a metadata and a content.” See also Abdul [0010-0011] “The metadata may be at least one of...a time and location of the POI [i.e. individual], an information about an IP packet, an information about a type of data collected, an IP information, a cyber address,...a source and destination IP address of a cyber activity,...identification of a sender of an a cyber communication, identification of a receiver of a cyber communication [Thus, a plurality identifiers associated with a plurality of individuals]...The content may be at least one of...a set of cyber communications associated with the POI [i.e. individual], a set of internet chats associated with the POI, a set of social networking data associated with the POI, a content of telephony calls associated with the POI, a set of networking data associated with the POI, a chronological data associated with an event, a geographical data associated with the event, an identity of individuals associated with the event” See also Abdul [0058-0059] “The data may consist of a metadata (e.g. IP address, email address, cyber address recipient address, sender address...[i.e. plurality of identifiers associated with individuals])... The data may also consist of a content. The content may be the substantive part of the data collected. The data may consist of the actual text of the email, attachments in the email [e.g. multiple input file]...the content may include portion of a record...also include also include a text of an email attachment, a transferred file, a content of an uploaded or downloaded document/video or any other file [e.g. multiple input files]...The content may also be...a family and friend circle of the POI...a set of cyber communications associated with the POI, a set of internet chats associated with the POI, a set of social networking data associated with the POI, a content of telephony calls associated with the POI, a chronological data associated with an event... an identity of individuals associated with the event...the identity of individuals belonging to the gang” See also Abdul [0006-0008] “The method also includes creating a profile based on the data associated with the record...The method further includes graphically linking the data with another data of another profile based on a set of predetermined association factors...The record may pertain to at least one of a person of interest (POI) [e.g. at least a first individual]...a group of individuals...The predetermined association factors may be based on at least one of...a number of communication attempts [i.e. plurality or records of interaction] between the POI [e.g. first individual] and the other POI [e.g. second individual], a frequency of communication attempts between the POI and the other POI, a use of a specific communication device, an information about a means and methods of a communication an information about a pattern of communication, a telephony number of the POI, a cyber identifier associated with POI [Thus, identifier associated with an individual], a digital signature of the POI, a cyber personality of the POI, any information that distinguishes the POI from others.” See also Abdul [0072] “FIG. 7 illustrates a profile for an investigation group 702, a profile 208A for POI 106A [e.g. first individual], a profile 208B for POI 106B [e.g. second individual] and a profile 208C for POI 106C [e.g. third individual]” See also Abdul [0060] “The user 140 may then create a profile 208 for the POI 106A [i.e. first individual] with the inputted data 202 and an existing data 220...The profile 208 may then be stored in the database 102 [i.e. digital interaction database] along with other case profiles 208 [Thus, first, second and third individuals], all other information stored in the database, including case files 280 , and other lawfully intercepted data [e.g. first, second, third...input files], and existing data 220.” See also Abdul [0026] “The data may be acquired from at least one of a lawfully-acquired data from a lawful database, a lawful data interception, a lawful interrogation, a lawful police record, general public information,...a media record, an information obtained from a website [(e.g. first, second, third...providers) Thus, each are different and distinct]”
See also Abdul [0023-0024] “The method further includes linking [i.e. creates a digital interaction] a set of other profiles [e.g. first, second, third...individuals] to an individual profile [Thus, between a first individual and a second individual or third individual]. The individual profile may be at least one of an investigation, a gang, a location, an event and a group of individuals. The method may also include determining a set of qualifying criteria to link a qualifying profile to the individual profile. The method also includes matching the qualifying profile to the individual profile based on the qualifying criteria and the predetermined association factors.  The method may also include verifying that only one profile exists for a particular POI.” See also Abdul [0035] “The predetermined association factors may be based on at least one of...a known interaction to the other POI” Examiner notes that records of interaction are obtained from multiple files (e.g. first, second, third... input files).

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrow to incorporate the teachings of Abdul of linking profiles based on known interactions.

One would be motivated to do so to identify every individual involved in a criminal investigation (Abdul 0055).

	Barrow further in view of Abdul does not explicitly disclose creates a webpage having a graphical representation.

	However, Powers discloses creates a webpage having a graphical representation (See Powers [0044] “Investigator 30 accesses forensic device 16 via user interface module 40 to retrieve and process forensic data...user interface module 40 includes Common Gateway Interface (CGI) programs and a graphical user interface (GUI) generator for generating and presenting user interfaces [Thus, a graphical representation of the forensic data] to investigator 30...user interface module 40 is implemented as a web application configured to run through a standard web browser... In such examples, forensic device 16 includes a web server including, e.g., Microsoft's IIS or Apache Software Foundation's Apache HTTP Server, which may be configured to process and serve the interface and other components of user interface module 40 to investigator 30 through a web browser. [Thus,  creates a webpage having a graphical representation]”)

	Barrow in view of Abdul and further in view por Powers additionally disclose a graphical representation of the interaction between the first individual and at least a portion of the first plurality of identifiers associated with the first plurality of individuals; (See Abdul [0065-0066] “ FIG. 4 illustrates the user 140, the profile 208 associated with POI 106A and a set of known connection between profile POIA 106A and a set of profiles associated with other POIs: B, C, D . . . X [i.e. plurality of individuals (e.g. first, second, third...individuals)]...a graphical representation between a set of all connections between POI 106A [i.e. first individual] and another profile may show a connection and an interaction between a set of profiles [i.e. plurality of individuals]. The graphical representation, such as one shown in FIG. 4, may be part of profile 208 or another profile to show a larger interaction and relationship between profiles” See also Abdul Fig. 5, [0043] “FIG. 5 illustrates a graphical timeline representation of a set of phone records associated with POI A. A user of the system can scroll back and forth in the timeline and select a particular date for which he wants to view a list of all incoming and outgoing phone calls [i.e. plurality of identifiers].” See also Abdul [0047] “FIG. 9 is a graphical representation of a geographical location associated with POI 106A, also coupled with a timeline bar. [Thus, a graphical representation of the interaction between individuals and at least a portion of the plurality of identifiers associated with the first plurality of individuals]”)

a graphical representation of the interaction between the second individual and at least a portion of the second plurality of identifiers associated with the second plurality of individuals; (See Abdul [0006-0008] "The method further includes graphically linking the data with another data of another profile based on a set of predetermined association factors...The predetermined association factors may be based on at least one of...a telephony number of the POI, a cyber identifier associated with POI , a digital signature of the POI, a cyber personality of the POI, any information that distinguishes the POI from others. [Thus, a plurality of identifiers]” See also Abdul [0066] “The graphical representation, such as one shown in FIG. 4, may be part of profile 208 or another profile [e.g. second or third individual] to show a larger interaction and relationship between profiles [Thus, at least a portion of the plurality of identifiers associated with the plurality of individuals]”)

a graphical representation of the digital interaction between the first individual and the second individual. (See Abdul [0065-0066] FIG. 4 is a graphical representation of the degrees of separation between POI A 106A and various other profiles in the server 110. FIG. 4 illustrates the user 140, the profile 208 associated with POI 106A and a set of known connection between profile POIA 106A and a set of profiles associated with other POIs: B, C, D . . . X....POI A 106 A [i.e. first individual] may be connected to profiles B [i.e. second individual], C [e.g. third individual] and D”)

	Regarding claim 57, Barrow in view of Abdul and further in view por Powers, [hereinafter  Barrow-Abdul-Powers], teaches all of the elements of claim 38 in system form. Therefore, the supporting rationale of the rejection to claim 38 applies equally as well to those elements of claim 57.

	Regarding claim 66, Barrow-Abdul-Powers teaches all limitations and motivations of claim 57, wherein each digital interaction within the digital interaction database comprises at least a date of the digital interaction, a time of the digital interaction, an identifier identifying the sender of the digital interaction, and an identifier identifying the receiver of the digital interaction. (See Abdul [0058] “ the user 140 may want to create a profile for POI 106A. The user 140 then uses a data processing unit 206 to input the data 202 into the database 102. The data may consist of a metadata (e.g. IP address, email address, cyber address recipient address, sender address, time of the email, time of the mail, information on a post card, etc.)” See also Abdul [0043] “ FIG. 5 illustrates a graphical timeline representation of a set of phone records associated with POI A. A user of the system can scroll back and forth in the timeline [i.e. date and time of the interaction] and select a particular date for which he wants to view a list of all incoming and outgoing phone calls.”)

	Regarding claim 67, Barrow-Abdul-Powers teaches all limitations and motivations of claim 57, wherein each digital interaction within the digital interaction database comprises at least one of the following: a location of the sender of the digital interaction, digital interaction content and text. (See Abdul [0006-0011] “The method also includes creating a profile based on the data associated with the record...The data associated with the record may be at least one of a metadata and a content. The metadata may be at least one of an information about a location of the POI [e.g. a location of the sender or receiver of the digital interaction], an information about a whereabouts of the POI, a geographical location of the POI...The content may be at least one of a... a set of cyber communications associated with the POI, a set of internet chats associated with the POI, a set of social networking data associated with the POI, a content of telephony calls associated with the POI [Thus, digital interaction content]” See also Abdul [0058] “if an email is sent to the POI, the metadata may consist of the sender and recipient addresses of the email, an IP address and a time of the email among others...The data may consist of the actual text of the email”)

	Regarding claim 68, Barrow-Abdul-Powers teaches all limitations and motivations of claim 57, wherein the first input file is organized differently than the third input file. (See also Barrow [0067-0068] “data items can represent any data that can be retrieved from target device storage media, such as files (e.g. first, third...input files)...On their own, data items generally can be viewed using a text preview, which converts the raw data [i.e. unorganized] into a text representation (e.g., using ASCII or UTF encoding)” See also Barrow [0048] “an artifact can be created for an instant messenger chat history. The history may subsist in multiple files in a filesystem but, by using preconfigured refining tools, a complete history artifact can be generated for presentation to the investigator in a single view...refining tools within forensic data investigation tools have been pre-programmed in the forensic data investigation software itself, and therefore their use has been limited only to certain well-defined and widely-used types of artifacts. Examples include, but are not limited to:...Instant messenger chat logs [e.g. first input file] for known software; Call logs [e.g. third input file] for certain models of phone; [Thus, first input file is organized differently than the third input file]”)

	Regarding claim 69, Barrow-Abdul-Powers teaches all limitations and motivations of claim 57, wherein the first input file includes data that is not included in the third input file. (See Barrow [0048] “an artifact can be created for an instant messenger chat history. The history may subsist in multiple files in a filesystem but, by using preconfigured refining tools, a complete history artifact can be generated for presentation to the investigator in a single view...refining tools within forensic data investigation tools have been pre-programmed in the forensic data investigation software itself, and therefore their use has been limited only to certain well-defined and widely-used types of artifacts. Examples include, but are not limited to:...Instant messenger chat logs [e.g. first input file] for known software; Call logs [e.g. third input file] for certain models of phone;” [Thus, first input file includes data that is not included in the third input file])

	Regarding claim 70, Barrow-Abdul-Powers teaches all limitations and motivations of claim 57, wherein the first provider or the third provider comprises a cell phone carrier. (See also Abdul [0026] “The data may be acquired [Thus, provided] from at least one of a lawfully-acquired data from a lawful database, a lawful data interception, a lawful interrogation, a lawful police record, general public information,...a media record, an information obtained from a website [(e.g. first, second, third...providers)]” Examiner notes that the invention can produce the final result based on provided data, regardless if the data is generated by a phone carrier, a social media company or a database. Examiner interprets provider as a database.)

	Regarding claim 71, Barrow-Abdul-Powers teaches all limitations and motivations of claim 57, wherein the first provider or the third provider comprises a social media company. (See also Abdul [0026] “The data may be acquired [Thus, provided] from at least one of a lawfully-acquired data from a lawful database, a lawful data interception, a lawful interrogation, a lawful police record, general public information,...a media record, an information obtained from a website [(e.g. first, second, third...providers)]” Examiner notes that the invention can produce the final result based on provided data, regardless if the data is generated by a phone carrier, a social media company or a database. See Examiner note above regarding interpretation of provider as a database.)

	Regarding claim 72, Barrow-Abdul-Powers teaches all limitations and motivations of claim 57, wherein the first input file or the third input file comprises cell phone records. (See Abdul [0010-0011] “The data [Thus, from input files] associated with the record may be at least one of a metadata and a content...The content may be at least one of...a set of data associated with a phone record [e.g. cell phone records]”)

	Regarding claim 73, Barrow-Abdul-Powers teaches all limitations and motivations of claim 57, wherein the first input file or the third input file comprises social media records. (See Abdul [0010] “The data [Thus, from input files] associated with the record may be at least one of a metadata and a content. The metadata may be at least one of... a social networking data [e.g. social media records]”)

	Regarding claim 74, Barrow-Abdul-Powers teaches all limitations and motivations of claim 57, wherein the first input file or the third input file includes a plurality of records, each of the plurality or records including one or more of the following: an interaction date, an interaction time, a sender ID, a sender phone number, a sender email address, a sender username, a receiver ID, and interaction content. (See Abdul [0010-0011, 0058] “The data associated with the record may be at least one of a metadata and a content. The metadata may be at least one of...identification of a sender [i.e. sender ID] of an a cyber communication, identification of a receiver of a cyber communication...The data may consist of a metadata (e.g. IP address, email address, cyber address recipient address, sender address, time of the email [i.e. interaction time], time of the mail, information on a post card, etc.)...The content may be at least of... a set of cyber communications associated with the POI, a set of internet chats associated with the POI, a set of social networking data associated with the POI, a content of telephony calls associated with the POI [Thus, interaction content]...a set of data associated with a phone number...The metadata may also be associated with social networking sites, and may include a username”)

	Regarding claim 75, Barrow-Abdul-Powers teaches all of the elements of claim 38 in system form rather than method form. Barrow also discloses a method [Barrow Claim 12]. Therefore, the supporting rationale of the rejection to claim 38 applies equally as well to those elements of claim 75.

Claims 39-41 and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Barrow-Abdul-Powers, in view of Kordasiewicz (US Patent Application Publication No. US 20180032518 A1).

Regarding claim 39, Barrow-Abdul-Powers teaches all limitations and motivations of claim 38, wherein the graphical representation of the interaction between the first individual and at least a portion of the first plurality of identifiers associated with the first plurality of individuals further comprises: a graphical representation of the first individual, and a chronological listing of at least a portion of the first plurality of identifiers associated with the first plurality of individuals. (See Abdul [0067] “FIG. 5 illustrates a graphical timeline representation of a set of phone records associated with POI A [i.e. a graphical representation of the first individual]. A user of the system can scroll back and forth in the timeline and select a particular date for which he wants to view a list of all incoming and outgoing phone calls [e.g. plurality of individuals].”)

	Barrow-Abdul-Powers does not explicitly disclose a chronological listing of at least a portion of the first plurality of identifiers associated with the first plurality of individuals.

However, Kordasiewicz discloses a chronological listing of at least a portion of the first plurality of identifiers associated with the first plurality of individuals. (Kordasiewicz discloses methods and apparatus for examining digital forensic data using a viewer computer. See Kordasiewicz Fig. 4C, [0148-0151] “In graphical user interface 400C [i.e. graphical representation], main view 420 displays the row detail presentation format as indicated by selection input 425...Main view 420 shows various data artifacts [i.e. chronological listing], including URL artifacts, social network artifacts, media artifacts, document artifacts and browser artifacts...For example, if data artifacts belonging to a media category and an e-mail category are displayed, the e-mail artifact cell in main view 420 may display e-mail attributes, such as sender and number of attachments [Thus, at least a portion of identifiers associated with individuals], whereas the media artifact cell may display a media type.” See also Fig. 4D showing content in preview area 470 with identifiers listed in chronological order and detail view 440 with additional identifiers.  [Thus, at least a portion of the first plurality of identifiers associated with the first plurality of individuals]

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrow-Abdul-Power to incorporate the teachings of Kordasiewicz of a graphical representation of individuals and  a chronological listing of identifiers.

One would be motivated to do so to provide context for the user (Kordasiewicz 0157).

	Regarding claim 40, Barrow-Abdul-Powers teaches all limitations and motivations of claim 38.

Barrow-Abdul-Powers does not explicitly disclose wherein the graphical representation of the interaction between the second individual and at least a portion of the second plurality of identifiers associated with the second plurality of individuals further comprises: a graphical representation of the second individual, and a chronological listing of at least a portion of the second plurality of identifiers associated with the second plurality of individuals. 

	

However, Kordasiewicz discloses a graphical representation of the second individual, and a chronological listing of at least a portion of the second plurality of identifiers associated with the second plurality of individuals. (See Kordasiewicz Fig. 4D Showing a graphical user interface 400D displaying a graphical representation of interaction 420 between individuals [e.g. second individual] and a content in chronological listing 470 of at least a portion of identifiers of a plurality of individuals (i.e. dunlop.reggie, scottyboy.johnson) [e.g. second plurality of individuals].)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrow-Abdul-Power to incorporate the teachings of Kordasiewicz of a graphical representation of individuals and  a chronological listing of identifiers.

One would be motivated to do so to effectively display records and provide context for the user (Kordasiewicz 0157).

Regarding claim 41, Barrow-Abdul-Powers teaches all limitations and motivations of claim 38

Barrow-Abdul-Powers does not explicitly disclose wherein the representation of the digital interaction between the first individual and the second individual includes the date of the digital interaction. 

However, Kordasiewicz discloses wherein the representation of the digital interaction between the first individual and the second individual includes the date of the digital interaction. (See Kordasiewicz  [0144] “one column of main view 420 may indicate attributes specific to chat artifacts, such as the type of chat (e.g., Yahoo!™, ICQ™, etc.), message sent date [i.e. date of the digital interaction], etc. Similarly, when data artifacts belonging to an e-mail category are selected, the columns of main view 420 may display attributes specific to e-mail, such as the sender, recipient, subject, sent date and various other fields.” See also Kordasiewicz Fig. 4D Showing a graphical user interface 400D displaying a graphical representation of interaction 420 between two individual [e.g. first and second individuals] and a content 470 includes the date of the digital interaction.)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrow-Abdul-Power to incorporate the teachings of Kordasiewicz of representation of interaction between individuals includes the date of the digital interaction.

One would be motivated to do so to effectively display records and help establish with evidence that an interaction occurred.

Regarding claim 43, Barrow-Abdul-Powers teaches all limitations and motivations of claim 38. 

Barrow-Abdul-Powers does not explicitly disclose wherein the representation of the digital interaction between the first individual and the second individual includes the content of the digital interaction. 

However, Kordasiewicz discloses wherein the representation of the digital interaction between the first individual and the second individual includes the content of the digital interaction. (See Kordasiewicz Fig. 4D Showing graphic representation of content of digital interaction between a first individual and a second individual in the preview area 470.)

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrow-Abdul-Power to incorporate the teachings of Kordasiewicz of representation of interaction between individuals includes the content of the digital interaction.

One would be motivated to do so to effectively display records and help establish with evidence that an interaction occurred.

Regarding claim 44, Barrow-Abdul-Powers teaches all limitations and motivations of claim 38.

 Barrow-Abdul-Powers does not explicitly disclose wherein the representation of the digital interaction between the first individual and the second individual includes images sent as part of the digital interaction. 

However, Kordasiewicz discloses disclose wherein the representation of the digital interaction between the first individual and the second individual includes images sent as part of the digital interaction. (See Kordasiewicz Fig. 8A, [0225] “In graphical user interface 800A... main view 420 is displaying data artifacts of the chat category and of the “Skype File Transfers” [i.e. digital interaction] sub-category, as indicated by selection indicator 805. The displayed columns in FIG. 8A are therefore profile name, profile handle, partner display name, file name [i.e. images sent], start sent date/time, finish sent date/time, file path, and type. [Thus,  includes images sent as part of the digital interaction])

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrow-Abdul-Power to incorporate the teachings of Kordasiewicz of representation of interaction between individuals includes the images sent as part of the digital interaction.

One would be motivated to do so to effectively display records and help establish with evidence that an interaction occurred.

Regarding claim 45, Barrow-Abdul-Powers teaches all limitations and motivations of claim 38.

Barrow-Abdul-Powers does not explicitly disclose wherein the representation of the digital interaction between the first individual and the second individual includes the type of digital interaction. 

However Kordasiewicz discloses wherein the representation of the digital interaction between the first individual and the second individual includes the type of digital interaction. (See Kordasiewicz  [0144] “the selection of different artifact categories in navigation view 410 may cause the columns in main view 420 to be altered. For example, if data artifacts belonging to a chat category are displayed, one column of main view 420 may indicate attributes specific to chat artifacts, such as the type of chat [i.e. type of digital interaction] (e.g., Yahoo!™, ICQ™, etc.), message sent date, etc. Similarly, when data artifacts belonging to an e-mail category [i.e. type of digital interaction] are selected, the columns of main view 420 may display attributes specific to e-mail, such as the sender, recipient, subject, sent date and various other fields.”)

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrow-Abdul-Power to incorporate the teachings of Kordasiewicz of representation of interaction between individuals includes the content of the digital interaction.

One would be motivated to do so to effectively display records and help establish with evidence that an interaction occurred.

Regarding claim 46, Barrow-Abdul-Powers teaches all limitations and motivations of claim 38.

Barrow-Abdul-Powers does not explicitly disclose wherein the representation of the digital interaction between the first individual and the second individual includes images sent as part of the digital interaction. 

However, Kordasiewicz discloses disclose wherein the representation of the digital interaction between the first individual and the second individual includes images sent as part of the digital interaction. (See Kordasiewicz Fig. 8A, [0225] “In graphical user interface 800A... main view 420 is displaying data artifacts of the chat category and of the “Skype File Transfers” [i.e. digital interaction] sub-category, as indicated by selection indicator 805. The displayed columns in FIG. 8A are therefore profile name, profile handle, partner display name, file name [i.e. images sent], start sent date/time, finish sent date/time, file path, and type. [Thus,  includes images sent as part of the digital interaction])

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrow-Abdul-Power to incorporate the teachings of Kordasiewicz of representation of interaction between individuals includes the images sent as part of the digital interaction.

One would be motivated to do so to effectively display records and help establish with evidence that an interaction occurred.

Regarding claim 47, Barrow-Abdul-Powers teaches all limitations and motivations of claim 38.

Barrow-Abdul-Powers does not explicitly disclose wherein the representation of the digital interaction between the first individual and the second individual includes an indication of the sender of the digital interaction and the receiver of the digital interaction. (See Kordasiewicz [0144] “Similarly, when data artifacts belonging to an e-mail category are selected, the columns of main view 420 may display attributes [i.e. indication] specific to e-mail, such as the sender [i.e. sender of the digital interaction], recipient [i.e. receiver of the digital interaction], subject, sent date and various other fields.”)

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrow-Abdul-Power to incorporate the teachings of Kordasiewicz of representation of interaction between individuals includes the content of the digital interaction.

One would be motivated to do so to effectively display records and identify the parties involved in the interaction help establish with evidence  that an interaction occurred.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Barrow-Abdul-Powers, in view of Kim (US Patent Application Publication No. US 20140295787 A1).

Regarding claim 42, Barrow-Abdul-Powers teaches all limitations and motivations of claim 38.

Barrow-Abdul-Powers does not explicitly disclose wherein the representation of the digital interaction between the first individual and the second individual includes the duration of the digital interaction. 

However, Kim discloses wherein the representation of the digital interaction between the first individual and the second individual includes the duration of the digital interaction. (See Kim [0002] “The present invention relates to... a method and apparatus for visualizing record data, which analyze record data collected by a forensic device to effectively show a relationship between a user and his/her call partner [i.e. interaction between a first individual and a second individual].” See also Kim [0042] “ The record data according to an embodiment of the present invention may mean data collected and generated by the mobile terminal 100 where an event, such as call, SMS, MMS transmission [i.e. digital interaction]” See also Kim [0057-0059] “ In the mobile terminal 100 as described above, a process of visualizing and displaying record data [i.e.  representation of the digital interaction] will be described with reference to FIG. 4...the record data may include partner information of event occurrence, a type of an application used in a text messaging service, phone conversation type, call duration [Thus, duration of the digital interaction], message content, etc.)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrow-Abdul-Power to incorporate the teachings of Kim of visualizing record data of interaction between individuals includes the date of the digital interaction includes the duration of the digital interaction.

One would be motivated to do so to effectively present records and help establish with evidence that an interaction occurred.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161   

/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161